Citation Nr: 0111646	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00--05 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than November 
18, 1999, for award of special monthly compensation based on 
the need for aid and attendance.

2.  Entitlement to higher monetary benefits for special 
monthly compensation based on the need for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This appeal arises from a rating decision of January 2000 
from the Jackson, Mississippi, Regional Office (RO).


FINDINGS OF FACT

1.  The rating decision of April 1998 denying entitlement to 
special monthly compensation benefits was not appealed within 
one year of the veteran being notified.

2.  A claim for special monthly compensation benefits was 
received November 18, 1999.

3.  The veteran was granted special monthly compensation 
benefits based on the need for regular aid and attendance 
effective from November 18, 1999.

4.  November 15, 1999, the date of a private medical report, 
is the earliest date within one year prior to the date of 
claim (November 18, 1999) that it is factually ascertainable 
that the veteran's disability had increased in severity so as 
to warrant an award of special monthly compensation.

5.  The veteran is service connected for only one disability, 
anxiety disorder, currently rated as 100 percent disabling.

6.  The amount of monthly compensation paid for an award of 
special monthly compensation based on the need for regular 
aid and attendance is set by law; there is no provision in 
law or regulation for increase in this benefit.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision is final; the criteria for 
an effective date of November 15, 1999, but no earlier, for 
the award of special monthly compensation benefits based on 
the need for regular aid and attendance are met.  38 U.S.C.A. 
§§ 5110, 7105 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.160(d), 3.400, 3.401(a), 20.302(a) (2000).

2.  There is no legal basis for higher monetary benefits for 
special monthly compensation based on need for regular aid 
and attendance.  38 U.S.C.A. § 1114(l)-(p) (West 1991 & Supp. 
2000); 38 C.F.R. §§  3.350, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  With regard to the rating 
for ulcer disease, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
under that law have been fulfilled.  

The RO has met its duty to assist the appellant in the 
development of this claim under the VCAA.  By virtue of the 
Statement of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The discussions in the rating 
decision, SOC, and letters sent to the appellant informed him 
of the information and evidence needed to substantiate this 
claim, and complied with VA's notification requirements.  
With regard to the duty to assist, the appellant has 
submitted written statements as to the severity of the 
veteran's symptoms.  There is no indication that there are 
any pertinent VA or private treatment records which the RO 
has not obtained.  Thus, the Board finds that the duty to 
assist is satisfied.

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

An informal claim is any communication or action that 
indicates an intent to apply for one or more benefits.  Such 
claim must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2000).  Once a claim has been filed that meets the 
requirements for a formal claim, then an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c) (2000).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, evidence from a 
private physician or layman will be accepted as an informal 
claim for increased benefits.  The date of receipt of such 
evidence will be accepted when the evidence furnished by or 
on behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits. 38 C.F.R. § 3.157 (2000).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).

The effective date of an increase in disability compensation 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date, 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000).

Except as provided in 38 C.F.R. § 3.400(o)(2), the award of 
aid and attendance and/or housebound benefits will be 
effective the date of receipt of claim or date entitlement 
arose, whichever is later.  However, when an award of pension 
or compensation based on an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional pension or compensation payable by 
reason of need for aid and attendance or housebound status 
shall also be awarded for any part of the award's retroactive 
period for which entitlement to the additional benefit is 
established.  38 C.F.R. § 3.401(a)(1) (2000).  

A finally adjudicated claim is a claim which has been allowed 
or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year 
after the date of notice of an award or disallowance.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20, 302, 
20.1103 (2000).

In a statement from the veteran's son and guardian for VA 
purposes, received in February 1998, he indicated that the 
veteran needed daily assistance.  This claim was addressed in 
an April 1998 rating decision that awarded a 100 percent 
evaluation for the veteran's service-connected psychiatric 
disorder, but denied entitlement to special monthly 
compensation benefits.  The veteran and his guardian were 
notified of this determination in a letter to him dated April 
24, 1998.  Neither the veteran's guardian nor his 
representative expressed disagreement with this determination 
within the one-year period allowed.  Accordingly, this 
determination became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d),20.302, 20.1103 (2000).

In a statement received November 18, 1999, the veteran's son 
and guardian for VA purposes, indicated that the veteran 
should be granted assistance allowance because the son and 
his wife had to live with the veteran to assist him in his 
daily activities.  A statement from a private physician, was 
also received November 18, 1999, that indicated that the 
veteran needed assistance to protect himself from the hazards 
of life.  These statements constitute an informal claim since 
they show a probability of entitlement to special monthly 
compensation benefits.  38 C.F.R. §§ 3.155, 3.157 (2000).  
Following additional evidentiary development, a rating 
decision in January 2000 granted entitlement to special 
monthly compensation benefits based on the need for regular 
aid and attendance.  The effective date was November 18, 
1999, based on the date of receipt of the statements from the 
veteran's son (guardian) and the private physician.  38 
C.F.R. § 3.401(a)(1) (2000).  

The veteran's son and guardian for VA purposes contends that 
the effective date of the award of special monthly 
compensation based on need for aid and attendance should be 
in 1997 as the veteran was receiving assistance from another 
person even prior to that time.  However, as noted above, a 
prior final decision dated in April 1998, denied entitlement 
to such benefits.  It was not until the son's and physician's 
statements were received in November 1999, that a reasonable 
probability of entitlement to special monthly compensation 
benefits arose.  

Accordingly, the effective date for entitlement to special 
monthly compensation benefits based on the need for regular 
aid and attendance would be the date of receipt of the claim, 
November 18, 1999, unless there is a date within the 
preceding year on which it is ascertainable that the 
veteran's service-connected disability had increased in 
severity so as to warrant award of special monthly 
compensation.  See 38 C.F.R. § 3.400(o)(2) (2000).

Based on the above, an effective date of November 15, 1999, 
but no earlier, for the award of special monthly compensation 
benefits based on the need for regular aid and attendance is 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 1991); 38 C.F.R. 
§§ 3.155(a), 3.157, 3.160(d), 3.400, 3.401(a), 20.302, 
20.1103 (2000).

II.  Higher monetary benefits for special monthly 
compensation based on need for aid and attendance

As noted above the veteran was awarded special monthly 
compensation based on the need for regular aid and 
attendance, effective November 18, 1999.  The veteran, 
through his appointed guardian for VA purposes who is also 
the veteran's only child, has appealed the actual monetary 
amount of this award.  Specifically, it is contended that the 
cost for the type of "assisted at home living" being 
provided the veteran by he and his wife living with the 
veteran in his residence, was substantially more than the 
actual amount the veteran was currently receiving each month 
for this VA benefit.  Thus, it is argued that the VA should 
pay the veteran a greater amount than the current amount 
assigned for the award of special monthly compensation based 
on need for regular aid and attendance.

The veteran is currently receiving special monthly 
compensation under the provisions of 38 U.S.C.A. 1114, 
subsection (l).  

There is also provision in the regulations for a higher level 
of aid and attendance allowance under 38 C.F.R. 3.352.  To be 
entitled to such higher level of aid and attendance allowance 
a veteran must be: (1) receiving the maximum rate of special 
monthly compensation under 38 U.S.C.A. § 1114(o) or § 1114(p) 
and (2) be in need of regular aid and attendance or need a 
higher level of care.  38 U.S.C.A. § 1114(r) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.350(h) (2000). 

The requirements for different rates of special monthly 
compensation are set forth in 38 U.S.C.A. § 1114. Those 
subsections pertinent to this appeal are as follows.

Entitlement to special monthly compensation pursuant to 38 
U.S.C.A. § 1114(l), is warranted if the veteran, as a result 
of service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, or of one hand and one 
foot, or is blind in both eyes with 5/200 visual acuity or 
less, or is permanently bedridden or so helpless as to be in 
the need of regular aid and attendance.  See 38 C.F.R. §§ 
3.350(b)(3), 3.352(a).

Entitlement to special monthly compensation pursuant to 38 
U.S.C.A. § 1114(m) is warranted if the veteran, as a result 
of service-connected disabilities, has suffered the 
anatomical loss or loss of use of both hands, or of both legs 
at a level, or with complications, preventing natural knee 
action with prostheses in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prostheses in place, or has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes, rendering such veteran so 
helpless as to be in need of regular aid and attendance. See 
38 C.F.R. § 3.350(c).

Entitlement to special monthly compensation pursuant to 38 
U.S.C.A. § 1114(n) is warranted if the veteran, as a result 
of service-connected disabilities has suffered the anatomical 
loss or loss of use of both arms at levels, or with 
complications, preventing natural elbow action with 
prostheses in place, has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of one arm 
and one leg so near the shoulder and hip as to prevent the 
use of prosthetic appliances, or has suffered the anatomical 
loss of both eyes, or who has suffered blindness without 
light perception in both eyes. See 38 C.F.R. § 3.350(n).

Entitlement to special monthly compensation pursuant to 38 
U.S.C.A. § 1114(o) is warranted if the veteran, as a result 
of service-connected disability, has suffered disability 
under conditions which would entitle such veteran to two or 
more of the rates provided in one or more of subsections (l) 
through (n) of 38 U.S.C.A. § 1114, no condition being 
considered twice in the determination, or if the veteran has 
suffered bilateral deafness rated at 60 percent or more 
disabling and the veteran has also suffered service-connected 
total blindness with 5/200 visual acuity or less, or if the 
veteran has suffered service-connected total deafness in one 
ear or bilateral deafness rated at 40 percent or more 
disabling and the veteran has also suffered service- 
connected blindness having only light perception or less, or 
if the veteran has suffered the anatomical loss of both arms 
so near the shoulder as to prevent the use of prosthetic 
appliances. 38 U.S.C.A. § 1114(o). See 38 C.F.R. § 3.350(e).

Additionally, paraplegia, or paralysis of both lower 
extremities together with loss of anal and bladder sphincter 
control will entitle to the maximum rate under 38 U.S.C.A. § 
1114(o), through the combination of loss of use of both legs 
and helplessness. The requirement of loss of anal and bladder 
sphincter control is met even though incontinence has been 
overcome under a strict regimen of rehabilitation of bowel 
and bladder training and other auxiliary measures.  38 C.F.R. 
§ 3.350(e)(2).

When determining whether the veteran meets the criteria for a 
combination of rates provided in 38 U.S.C.A. § 1114(l) 
through (n), determinations must be based upon separate and 
distinct disabilities. This requires, for example, that where 
a veteran who had suffered the loss or loss of use of two 
extremities is being considered for the maximum rate on 
account of helplessness requiring regular aid and attendance, 
the latter must be based on need resulting from pathology 
other than that of the extremities. 38 C.F.R. § 3.350(e)(3).

Congress determines, by statute, the monetary benefit to be 
awarded for special monthly compensation based on need for 
regular aid and attendance.  There is no provision for a 
higher amount of monetary payment for this benefit.  See 38 
U.S.C.A. § 1114(l) (West 1991 & Supp. 2000).  Thus, with 
regard to a higher allowance for regular aid and attendance 
under 38 U.S.C.A. 1114(l) (2000), the veteran's claim lacks 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Likewise, the Board finds that the veteran does not meet the 
legal criteria for a higher a higher level of special monthly 
compensation under 38 U.S.C.A. 1114 as the veteran has only 
one service-connected disability, which is an anxiety 
disorder.  Therefore, the claim must be denied.  Id.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought.


ORDER

Entitlement to an effective date of November 15, 1999, but no 
earlier, for the grant of special monthly compensation 
benefits based on the need for regular aid and attendance is 
granted.

Entitlement to higher monetary benefits for special monthly 
compensation based on need for aid and attendance is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

